Name: Commission Regulation (EEC) No 578/92 of 5 March 1992 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/ 14 Official Journal of the European Communities 7. 3 . 92 COMMISSION REGULATION (EEC) No 578/92 of 5 March 1992 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom 1992 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3884/91 of 18 December 1991 allocating, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for saithe quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom have reached the quota allocated for 1992 ; whereas the United Kingdom has prohibited fishing for this stock as from 22 February HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions I , II (Norwegian waters north of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allo ­ cated to the United Kingdom for 1992. Fishing for saithe in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention On board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. 0 OJ No L 367, 31 . 12. 1991 , p. 46.